DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	In the applicant’s application filed on 09/10/2019, the Specification, the Abstract, the claims and the Drawings were received. The IDS received on 01/15/2020 has been considered. 

Allowed Claims
3.        After a thorough review of the claims and the applicant’s specification and performing an updated search of applicable prior art, pending claims 1-20 are in condition for allowance.

Reasons for Allowance
4. 	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, and 15 are allowable over the prior art of record. The remaining claims are dependent of claims 1, 8, or 15 respectively, therefore, are allowed.

Regarding claim 1, the claim recites the limitations of: gathering, a first set of feature data for a first image included as part of a first listing for a first item, the first set of feature data including image features describing the first image and user features describing a first user that posted the first listing for the first item; determining a first 

Regarding claims 8, and 15, each of them essentially incorporates the features of claim 1 and thus, is a unique combination of features that are not obvious over the art of record.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Zhicharevich; Alexander et al. US 20180052905 A1. Wang; Lever et al. US 20130021344 A1. Jin; Hailin et al. US 20160379132 A1.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am--5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        5/3/2021